HOLMES, Judge
(dissenting).
I respectfully dissent.
It is clear to me that our prior opinion reversed the trial court’s order of October 23, 1978, which deleted paragraphs one through fifteen of the agreement.
We stated, “the trial court’s order improperly attempted to modify a property division which was final, [and] this portion of the decree is reversed.” We even further commented that, “we are compelled to reverse the remainder of the decree of the court below.”
It appears to me that the trial court read our prior opinion and has attempted to comply with what we stated. The majority opinion appears to say we did not mean what we said.
Needless to say, I would affirm the trial court’s latest action.